TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00641-CR



                                 Jerome Herald Lee, Appellant

                                                  v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 62274, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jerome Herald Lee seeks to appeal a judgment of conviction for possession of

a controlled substance with intent to deliver. The trial court has certified that: (1) this is a plea

bargain case and Lee has no right of appeal, and (2) Lee waived the right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 21, 2008

Do Not Publish